—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Dunne, J.), entered March 16, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants established prima facie, through the affirmations of an orthopedist and a neurologist, that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955). The medical evidence submitted by the plaintiff in opposition to the defendants’ motion failed to raise a triable issue of fact (see, CPLR 3212 [b]). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.